PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/700,649
Filing Date: 11 Sep 2017
Appellant(s): Tatani et al.



__________________
Christopher M. Tobin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding claim 34, applicant argues on page 8 of the appeal brief that Suzuki does not disclose that the first portion of the diffusion region and the second portion of the diffusion region touch the accumulation layer because fig. 6 of Suzuki does not expressly disclose the second portion of the diffusion region.  Fig. 6 of Suzuki explicitly shows that the extended portion of the p-type semiconductor well region 351a (second portion of the diffusion region of the instant application) touches on the right side of the high-concentration p-type semiconductor region 38 (accumulation layer of the instant application) and does not explicitly show an extended portion of the p-type semiconductor well region 351a that touches the left side of the high-concentration p-type semiconductor region 38 in fig. 6 of Suzuki.  However, fig. 6 of Suzuki only shows a partial cross section of the right side of the sensor 113 in fig. 6 of Suzuki.  There exists an extended portion 351a at the left side of sensor 113 of fig. 6 of Suzuki that is not shown explicitly in fig. 6 of Suzuki but that is shown in fig. 10A of Suzuki.  Figure 10A of Suzuki shows that fig. 6 of Suzuki is the sectional structure on line VI, VIII—VI,VIII when looking from the left to the right in fig. 10A of Suzuki.  See col. 11 ll. 61-63 of Suzuki.  Since fig. 6 of Suzuki shows that the device isolation layer 34 is on the right side of 
    PNG
    media_image2.png
    557
    857
    media_image2.png
    Greyscale

Thus, figs. 6 and 10A of Suzuki discloses that the first portion of the diffusion region (extended portion 351a at the top of middle sensor 113 in fig. 10A of Suzuki) and the second portion of the diffusion region (extended portion 351a at bottom of middle sensor 113 in fig. 10A of Suzuki) touch the accumulation layer 38.  
Applicant further argues in page 9 of the appeal brief that Suzuki does not disclose that the second portion of the diffusion region touches the accumulation layer because layer 38 in fig. 12 of Suzuki does not touch well 351.  However, fig. 12 of Suzuki shows a cross section line that is perpendicular to the line that the cross section in fig. 6 of Suzuki shows so fig. 12 of Suzuki does not give any information as to what is occurring at the top or bottom portion of the middle sensor 113 in fig. 10A.  See col. 11 ll. 64-66 of Suzuki.    

Applicant argues on page 14 of the appeal brief that the bottom of the middle sensor 113 in fig. 10A of Suzuki is not described anywhere within the specification and suggest that col 11 line 60-63 in Suzuki that recites “FIG. 6 is the sectional structure on line VI,VIII--VI,VIII of a plan view showing a main part of an image capturing region in FIG. 10A” would show what is happening at the top portion of the middle sensor 113 in fig. 10A.  However, if fig. 6 of Suzuki was indeed the view from the left to the right of the top of the middle sensor in fig. 10A, the device isolation layer 34 would be on the left side of the sensor 113 in fig. 6 of Suzuki and not on the right.  Since fig. 6 of Suzuki shows that the device isolation layer 34 is on the right side of sensor 113, that means that the fig. 6 cross section that is seen at line VI,VIII-VI,VIII of fig. 10A of Suzuki is the bottom portion of the top sensor in fig. 10A of Suzuki.  And since the top and middle sensors 113 shown in fig. 10A all have the same structure because sensors 113 each form a unit pixel that is repeated to make up a matrix of a solid-state image-sensing device, the cross sectional view of fig. 6 of Suzuki would also be the view when looking from left to right at the bottom portion of the middle sensor 113 in fig. 10A of Suzuki.  
Applicant argues again in page 17 of the appeal brief that Suzuki does not disclose that the second portion of the diffusion region touches the accumulation layer because the p-type semiconductor region 38 is absent from fig. 12 of Suzuki.  Again, while fig. 12 of Suzuki actually does show a p-type semiconductor region 38 in the top right of the figure, fig. 12 of Suzuki does not actually provide any information as to what is happening at the top or bottom portion of the middle sensor 113 of fig. 10A Suzuki or what is to the left and outside of the view in fig. 6 of Suzuki.  
Applicant argues again in page 19 of the appeal brief that the bottom of the middle sensor 113 in fig. 10A is not described anywhere within the specification, however this is addressed above.  
For the reasons recited above claims 34-46 and 49-54 remain rejected.  

Regarding claims 47-48, applicant argues on page 22 of the appeal brief that Innoue does not disclose that the second portion of the diffusion region touches the accumulation layer because Innoue fails to depict that the first channel stop 523 touches the surface P-type region 516.  However, figs. 6 and 10A of Suzuki discloses that the first portion of the diffusion region (extended portion 351a at the top of middle sensor 113 in fig. 10A of Suzuki) and the second portion of the diffusion region (extended portion 351a at bottom of middle sensor 113 in fig. 10A of Suzuki) touch the accumulation layer 38.  Innoue is only provided to show the more acceptor ions.  Thus claims 47-48 remain rejected. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893  
6/15/2021       
                                                                                                                                                                                               Conferees:

/NILUFA RAHIM/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.